       Case 2:20-cv-00901-MCE-DB Document 14 Filed 09/08/20 Page 1 of 4


1    LOUIS A. LEONE, ESQ. (SBN: 099874)
     KATHERINE A. ALBERTS, ESQ. (SBN: 212825)
2    LEONE & ALBERTS
3
     A Professional Corporation
     1390 Willow Pass Road, Suite 700
4    Concord, CA 94520
     Telephone: (925) 974-8600
5    Facsimile:    (925) 974-8601
     E-Mail: lleone@leonealberts.com
6             kalberts@leonealberts.com
7    Attorneys for Defendant
8    VACAVILLE UNIFIED SCHOOL DISTRICT

9                            THE UNITED STATES DISTRICT COURT

10                           NORTHERN DISTRICT OF CALIFORNIA

11   RYAN ANENSON; SARAH                             Case No.: 2:20-CV-00901
12   ANENSON; and CHRISTIAN
     ANENSON,
13                                                   DEFENDANT VACAVILLE UNIFIED
                    Plaintiffs,                      SCHOOL DISTRICT’S APPLICATION
14                                                   FOR EXTENSION OF TIME TO
            vs.                                      RESPOND TO COMPLAINT;
15                                                   DECLARATION OF KATHERINE A.
     VACAVILLE UNIFIED SCHOOL
                                                     ALBERTS; ORDER
16   DISTRICT; DIXON UNIFIED SCHOOL
     DISTRICT; SOLANO COUNTY
17   SPECIAL EDUCATION LOCAL PLAN
                                                     Date: September 4, 2020
     AREA; SOLANO COUNTY OFFICE
18                                                   Hon. Morrison England Jr.
     OF EDUCATION; and DOES 1-25,
19   inclusive, sued individually and in their
     respective official capacities,
20
                    Defendants.
21

22

23          Pursuant to Local Rule 144 of this Court, and for good cause shown herein,
24   Defendant VACAVILLE UNIFIED SCHOOL DISTRICT seeks a seven day (one week)
25   extension of time to respond to Plaintiffs’ Complaint. This extension is necessitated by the
26   fact that VACAVILLE USD’s undersigned counsel has been ill since Saturday, August 29,
27   202 and unable to work. VACAVILLE USD asked PLAINTIFFS to stipulate to an
28
                                              1
     DEFENDANT VACAVILLE UNIFIED SCHOOL DISTRICT’S                               Case No. 2:20-CV-00902
     APPLICATION FOR EXTENSION OF TIME; ORDER
       Case 2:20-cv-00901-MCE-DB Document 14 Filed 09/08/20 Page 2 of 4


1    extension, but PLAINTIFFS refused to do so. Therefore, VACAVILLE USD has no choice
2    but to file this application for an extension.
3            Currently, VACAVILLE USD’s response to the Complaint is due on September 4,
4    2020. This deadline was set by the Court’s August 11, 2020 Order following the parties’
5    Stipulation.
6            On Saturday, August 29, 2020, the undersigned counsel for VACAVILLE USD, Ms.
7    Alberts, was taken by ambulance to John Muir Hospital with chest/stomach pains. After
8    being discharged on Sunday, August 30, 2020, Ms. Alberts has continued to experience pain
9    and stomach issues that have required her to take medication that makes her drowsy and at
10   times, fuzzy headed. Due to both the pain and effects of the medication, Ms. Alberts has
11   been unable to work since Sunday, August 30.
12           When in the evening of Wednesday, September 2, 2020, it became apparent that Ms.
13   Alberts was not going to recover in sufficient time to complete the District’s motion to
14   dismiss by the September 4, 2020 deadline, Ms. Alberts sought a stipulated extension from
15   Plaintiffs. Prior to this time, Ms. Alberts still thought it possible for her to recover
16   sufficiently to complete the Motion to Dismiss. But after spending Wednesday on
17   medication sleeping, it became apparent that belief was incorrect. In the evening of
18   Thursday, September 3, 2020, Plaintiffs’ counsel informed Ms. Alberts that Plaintiffs would
19   not stipulate to the extension.
20           Therefore, VACAVILLE USD seeks an extension from the Court, because due to its
21   counsel’s illness, without such an extension, it will be unable to timely file a responsive
22   pleading. Ms. Alberts is the sole attorney in her office assigned to this case, and therefore,
23   the only one familiar with the Complaint and capable of completing the District’s Motion.
24   VACAVILLE USED seeks a one week extension, to September 11, 2020, or to such other
25   date as the Court finds appropriate, to allow Ms. Alberts sufficient time to complete her
26   recovery and complete VACAVILLE USD’s Motion to Dismiss.
27

28
                                              2
     DEFENDANT VACAVILLE UNIFIED SCHOOL DISTRICT’S                                   Case No. 2:20-CV-00902
     APPLICATION FOR EXTENSION OF TIME; ORDER
       Case 2:20-cv-00901-MCE-DB Document 14 Filed 09/08/20 Page 3 of 4


1           Good cause shown herein, VACAVILLE USD respectfully requests that the Court
2    grant this application and extend the time for it to respond to Plaintiffs’ Complaint to
3    September 11, 2020 or to such other date as the Court finds appropriate.
4    Dated: September 3, 2020                      LEONE & ALBERTS
5                                                  /s/ Katherine A. Alberts
                                                   KATHERINE A. ALBERTS
6                                                  Attorney for Defendant
7
                                                   VACAVILLE UNIFIED SCHOOL DISTRICT

8

9                        DECLARATION OF KATHERINE A. ALBERTS
10
     I, KATHERINE A. ALBERTS, declare as follows:
11
            1.         I am an attorney duly licensed to practice law before the Court and all courts in
12
     the State of California and am a partner in the law offices of Leone & Alberts, attorneys of
13
     record for defendant VACAVILLE UNIFIED SCHOOL DISTRICT in the above-referenced
14
     matter. The matters stated herein are of my own personal knowledge, and, if called as a witness,
15
     I could competently testify to the matters stated herein.
16
            2.      On Saturday, August 29, 2020, I was taken by ambulance to John Muir
17
     Hospital with chest/stomach pains. After being discharged on Sunday, August 30, 2020, I
18
     have continued to experience pain and stomach issues that have required me to take
19
     medication that makes me drowsy and at times, fuzzy headed. Due to both the pain and
20
     effects of the medication, I have been unable to work since Sunday, August 30.
21
            3.      I had started to feel better on Tuesday, September 1, 2020, and thought I
22
     would be able to return to work the following day. However, the pain returned on that next
23
     day, Wednesday, September 2, 2020, and I spent most of the day sleeping due to medication.
24
     Therefore, that evening I had to admit that I would not be able to complete VACAVILLE
25
     USD’s motion to dismiss and needed an extension. Therefore, I wrote an email to
26
     PLAINTIFFS’ counsel, Mr. Greenbaum, that evening requesting a stipulated extension. I
27
     spoke to PLAINTIFFS’ counsel today, Thursday, September 3, 2020 around noon, when I
28
                                              3
     DEFENDANT VACAVILLE UNIFIED SCHOOL DISTRICT’S                                Case No. 2:20-CV-00902
     APPLICATION FOR EXTENSION OF TIME; ORDER
       Case 2:20-cv-00901-MCE-DB Document 14 Filed 09/08/20 Page 4 of 4


1    returned home from a doctor’s appointment. Mr. Greenbaum stated he was inclined to
2    stipulate to the extension but had to speak to his clients. I next spoke to Mr. Greenbaum
3    around 6:00 p.m., and he informed me PLAINTIFFS would not stipulate to an extension. I
4    then informed him that I would be filing this Application later this same evening.
5            4.     I am the sole attorney in my firm assigned to this case, and therefore, the only
6    one familiar with the Complaint and capable of completing the District’s Motion. Without
7    this extension, I will not be able to file a timely responsive pleading on behalf of my client,
8    VACAVILLE USED. The one week extension sought in this application will give me
9    sufficient time to recover and complete VACAVILLE USD’s Motion as my doctor
10   prescribed new medication today that should alleviate the pain and other issues in a couple of
11   days.
12           I declare under penalty of perjury under the laws of the United States and the State of
13   California that the foregoing is true and correct and that this declaration was executed this
14   3rd day of September 2020 in Danville, California.
15

16                                                 /s/ Katherine A. Alberts
                                                   KATHERINE A. ALBERTS
17

18                                               ORDER
19           Having reviewed the above Application for an Extension of Time to Respond to the
20   Complaint, and good cause having been shown, the Court hereby grants this Application and
21   orders that Defendant VACAVILLE USD shall have until September 11, 2020 to respond to
22   the Complaint in the above captioned matter.
23           IT IS SO ORDERED.
24   Dated: September 8, 2020
25

26

27

28
                                              4
     DEFENDANT VACAVILLE UNIFIED SCHOOL DISTRICT’S                                 Case No. 2:20-CV-00902
     APPLICATION FOR EXTENSION OF TIME; ORDER
